—Appeal by the defendant Harry Zucker and purported appeal by the defendant Mildred Zucker from an order of the Supreme Court, Westchester County (Coppola, J.), entered November 12, 1996.
Ordered that the purported appeal by Mildred Zucker is dismissed on the ground that she did not file a notice of appeal; and it is further,
Ordered that on the appeal of the defendant Harry Zucker the order is affirmed, for reasons stated by Justice Coppola at the Supreme Court; and it is further,
Ordered that the respondent is awarded one bill of costs payable by the defendant Harry Zucker. Miller, J. P., Ritter, Sullivan, Santucci and McGinity, JJ., concur.